DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendment and election without traverse of Species 2, 4, 7 and 12 in the reply filed on 11/19/2020 is acknowledged.  Claims 68-71 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claims 58, 60, 62, 63, 65-75 and 92-98 are pending.  Claims 1-57, 59, 61, 64 and 76-91 are cancelled.  Claims 92-98 are new.  Claims 68-71 and 73 are withdrawn.

Information Disclosure Statement
The information disclosure statement filed 04/25/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Specification
Content of Specification 
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to 
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not on a separate sheet and the abstract of the WIPO publication does not include the claimed process steps.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following:
On page 1 of the specification, the section “CROSS REFERENCE TO RELATED APPLICATION”, should be amended to indicate that the present application is a continuation of U.S. Application No. 

Appropriate correction is required.

Claim Objections
Claim 75 is objected to because of the following:
Regarding claim 75, the phrase “74wherein” in line 1 should apparently be replaced with “74 wherein”; and the word “a” should apparently be added immediately before “turbine” in line 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 67 and 96-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the owner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
67 recites the limitation "the operator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 96 recites the limitation "the installed inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 96, the phrase “the installed inlet” renders the claim indefinite because it is not entirely clear what it is referring to.  It appears the intended meaning may be “an inlet of the installed engine” and this meaning will be used for purposes of examination.
Claim 97 recites the limitation "the inlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 97, the phrase “the inlet” renders the claim indefinite because it is not entirely clear what it is referring to.  It appears the intended meaning may be “an inlet of the engine” and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58, 65-67 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note attached translation).
Regarding claim 58, Petter teaches a method for providing a gas-foamed liquid cleaning agent to a gas turbine engine (abstract, para [0032], [0040], [0043], [0046] – [0047], [0071] – [0081], Fig. 16): operating a source (ref. 16 and 18) of a liquid cleaning agent (para [0040] – [0043]), a liquid pump (ref. 200), and a source of pressurized gas (ref. 204); mixing pressurized gas with pressurized liquid and creating a supply of foam (para [0043], [0068], [0074]); and streaming the supply of foam into the engine (para [0078] – [0080]).
Petter does not explicitly teach the method including operating a gas turbine engine installed on an aircraft; measuring the performance of the engine during said operating; and determining that the engine should be foam washed based on said measuring.  MTU teaches a method for cleaning an engine (translation, abstract) and discloses that the efficiency, or performance, of an engine decreases during operation and can be enhanced with cleaning (translation, para [0002] – [0003].  When faced with the need for moving the aircraft disclosed in Petter (see, inter alia, title) it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to operate the gas 
Regarding claim 65, Petter and MTU do not explicitly teach the method wherein said operating is commercially operating the engine for a period of time, and said measuring is during the period.  However, there are a finite number of ways in which the engine can be operated, i.e. commercial, private and military and, when faced with the need for revenue, the skilled artisan would have found it obvious to modify the Petter/MTU method wherein said operating is commercially operating the engine for a period of time, and said measuring is during the period, with a reasonable expectation of success, in order to earn revenue.
Regarding claim 66, Petter and MTU do not explicitly teach the method wherein said determining is by an owner of the engine.  The skilled artisan would have found it obvious to perform the Petter/MTU method wherein said determining is by an owner of the engine, with a reasonable expectation of success, in view of an owner’s likely interest in the condition of the aircraft.  It is noted that the present specification does not appear to demonstrate the criticality of the determining being by an owner (see, e.g., present claim 67).
Regarding claim 67, Petter and MTU disclose steps being taken by an operator (Petter, para [0062]), but do not explicitly teach the method wherein said determining is by an operator of the engine.  The skilled artisan would have found it obvious to perform the Petter/MTU method wherein said determining is by an operator of the engine, with a reasonable expectation of success, in view of an 
Regarding claim 97, Petter and MTU disclose a method wherein an engine inlet is open and said streaming is into the open inlet (MTU, translation, para [0003] and [0009]).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note attached translation) and in further view of US 2010/0313917 to Kawaguchi et al. (“Kawaguchi”).
Regarding claim 60, Petter and MTU do not explicitly teach the method wherein said determining is by comparing said measuring to a predetermined range of improvement achievable by foam washing to the performance of the engine.  However, comparing ranges of achieved cleaning improvements was known in the art as effective for enhancing cleaning efficiency (see, e.g., Kawaguchi at para [0053]) and the skilled artisan would have found it obvious to modify the Petter/MTU method as was known wherein said determining is by comparing said measuring to a predetermined range of improvement achievable by foam washing to the performance of the engine, with a reasonable expectation of success, in order to enhance cleaning efficiency (note MTU translation, para [0002] – [0003]).

Claims 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note attached translation) and in further view of US 2,943,302 to Clason (“Clason”).
Regarding claim 62, Petter and MTU do not explicitly teach the method including providing the measured performance by telemetry to a data center.   Clason discloses a method of using telemetry (titie) and discloses that telemetry is advantageously useful for transmitting measurements to an 
Regarding claim 63, the skilled artisan would have found it obvious, upon determining that the engine should be foam washed based on said measuring (as discussed for claim 58), to include scheduling a foam washing of the engine by the data center, with a reasonable expectation of success, in order to enhance the engine efficiency, or performance (as discussed for claim 58).

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note attached translation) and US 2010/0313917 to Kawaguchi et al. (“Kawaguchi”), and in further view of US 2,943,302 to Clason (“Clason”).
Regarding claim 74, Petter, MTU and Kawaguchi do not explicitly teach the method wherein the measured performance is provided by telemetry, and which further comprises scheduling a foam washing of the engine.  Clason discloses a method of using telemetry (titie) and discloses that telemetry is advantageously useful for transmitting measurements to an indicator (col. 1, lines 35-37) and allowing from convenient remote observations (col. 1, lines 30-35).  The skilled artisan would have found it obvious to modify the Petter/MTU/Kawaguchi method in view of Clason wherein the measured performance is provided by telemetry, with a reasonable expectation of success, in order to transmit measurements to an indicator, thereby enhancing operator process awareness and allowing for convenient remote observation.  Further, the skilled artisan would have found it obvious, upon determining that the engine should be foam washed based on said measuring (as discussed for claim .

Claims 92-95 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note attached translation) and in further view of in view of US 7,297,260 to Hjerpe et al. (”Hjerpe”).
Regarding claim 92, Petter and MTU disclose rotating the engine to remove impurities (MTU, translation, para [0012]) but do not explicitly teach the method wherein said streaming includes rotating the engine.  Hjerpe teaches a method of engine washing (abstract) including using an engine starter to rotate an engine during cleaning (col. 5, lines 17-35), which is disclosed as advantageously enhancing cleaning (col. 5, lines 17-35).  The skilled artisan would have found it obvious to further modify the Petter/MTU method in view of Hjerpe wherein said streaming includes rotating the engine, with a reasonable expectation of success, in order to enhance cleaning.  It is noted that the present application does not appear to demonstrate the criticality of rotating the engine (see, e.g., claim 96).
Regarding calim 93, Petter/MTU/Hjerpe disclose a method wherein said rotating includes using an engine starter (Hjerpe, col. 5, lines 17-35).  Further, it would have been obvious to try rotating at least one spool of the installed engine by the starter during said streaming with predictable results, since there are only three possibilities: a) rotate no spools, b) rotate some, but not all, spools, and c) rotate all spools.  
Regarding claim 94, Petter, MTU and Hjerpe disclose using a variety of air stream velocities, the air stream velocities created by the engine being cranked (Hjerpe, claim 8) and that the cranking causes a cleaning agent to move about, enhancing cleaning, but also causes the cleaning agent to exit the engine as waste (Hjerpe, col. 5, lines 17-35), but do not explicitly teach the method wherein said rotating is at a speed of between 25% and 75% of the maximum engine motoring speed.   Since rotating 
Regarding claim 95, Petter, MTU and Hjerpe disclose using a variety of air stream velocities, the air stream velocities created by the engine being cranked (Hjerpe, claim 8) and that the cranking causes a cleaning agent to move about, enhancing cleaning, but also causes the cleaning agent to exit the engine as waste (Hjerpe, col. 5, lines 17-35), but do not explicitly teach the method wherein said rotating is at a speed of less than a typical idle speed of the installed engine.   Since rotating at too low a velocity risks inhibited cleaning, while rotating at too high a velocity risks safety, equipment damage and waste of cleaning agent, the skilled artisan would have found it obvious to optimize the rotating speed through routine experimentation with predictable results.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note attached translation) and in further view of US 3,033,493 to Wilde et al. (“Wilde”).
Regarding claim 96, Petter and MTU disclose streaming is into an inlet of the installed engine (MTU, translation, para [0003]), but do not explicitly teach the method wherein the installed engine is substantially vertical in orientation, and wherein said streaming is into an inlet of the installed engine without rotation of the engine.  Substantially vertical engines were known in the art (see, e.g., Wilde at, inter alia, Figs. 1 and 2) and, when faced with the need for cleaning a substantially vertical engine, the skilled artisan would have found it obvious to perform the Petter/MTU method, as was known, wherein the installed engine is substantially vertical in orientation, said streaming being into an inlet of the installed engine, with a reasonable expectation of success, since it is disclosed as effective for cleaning an engine installed on an airplane.  Further, it would have been obvious to try streaming without .

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0087175 to Petter et al. (“Petter”) in view of DE 102008047493 to MTU Aero Machines (“MTU”, and note attached translation) and in further view of US 4,065,322 to Langford (“Langford”).
Regarding claim 98, Petter and MTU disclose cleaning the entire engine (MTU, translation, para {0009]) but do not explicitly teach the method wherein the gas turbine engine includes a hot section, and which further comprises cleaning the hot section by said streaming of foam.  Gas turbine engines with hot sections were known in the art (see, e.g., Langford at, inter alia, col. 3, lines 8-14) and, when faced with the need for cleaning a gas turbine engine with a hot section, the skilled artisan would have found it obvious to perform the Petter/MTU method, as was known, wherein the engine has a hot section, and which further comprises cleaning the hot section by said streaming of foam, with a reasonable expectation of success, since it is disclosed as effective for cleaning an engine installed on an airplane, and in view of the disclosure of cleaning the entire engine.

Allowable Subject Matter
Claims 72 and 75 are objected to as being dependent upon a rejected base claim, and claim 75 is objected to on additional grounds as discussed above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to cure the above-mentioned grounds of objection.
The following is a statement of reasons for the indication of allowable subject matter:  

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714